Citation Nr: 1538902	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-36 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee anterior cruciate ligament insufficiency, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  In an unappealed January 1987 rating decision, the RO denied entitlement to non-service connected disability pension for a left knee disability.  

2.  The evidence received since the RO's January 1987 decision is new, relates to unestablished facts necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a left knee disability

3.  The Veteran likely has a left knee disability that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The RO's January 1987 denial of service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).  

3.  The Veteran has a left knee disability that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through a notice letter dated in June 2011, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), VA treatment records and private treatment records have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided a VA examination in May 2013.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination is adequate for the purpose of evaluating the claim as the examiner reviewed the Veteran's pertinent medical history, considered his self-reported history, and provided medical opinion evidence sufficient to rate the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

New and Material Evidence

In January 1987, the AOJ denied the Veteran's claim of service connection for a left knee disability.  He did not perfect a timely appeal of this decision.  

In August 2011, the RO denied the Veteran's application to reopen his claim for a left knee disability.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  According to the evidence of record, the Veteran did not initiate an appeal of the January 1987 rating decision with respect to the denial of service connection for a left knee disability; neither the Veteran nor his attorney has contended otherwise.  The Veteran also did not submit any statements relevant to this claim within 1 year of the January 1987 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  Thus, the January 1987 rating decision became final with respect to the claim.  

The claim of service connection for a left knee disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim on April 25, 2011.  
New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen his claim for service connection for a left knee disability, the evidence before VA at the time of the prior final AOJ decision in January 1987 consisted of his STRs.  In the January 1987 decision, the RO specified that the evidence did not establish that the Veteran's left knee disability precluded substantially gainful employment.  Thus, the claim was denied.

The newly received evidence includes VA treatment records and an opinion from a private clinician.  Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a left knee disability.  All of this evidence is to the effect that the Veteran's disability may be related to his active service by bolstering a necessary element of a claim for service connection (evidence of a nexus).

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Having reviewed the record evidence, the Board finds that the evidence received since January 1987 is new, because it has not been submitted previously to agency adjudicators, and is material, because it relates to unestablished facts necessary to substantiate the claim of service connection.  Because new and material evidence has been received, the previously denied claim of service connection for a left knee disability is reopened.


II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To prevail on a claim of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49  (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it may favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In evaluating the probative value of competent medical evidence, the Court has stated that "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens, 7 Vet. App. 429, 433 (1995).

The Veteran asserts that he injured his left knee in a motorcycle accident prior to service entry and that he first sought medical treatment during active military service.  See May 2013 VA Examination Report.

A review of the Veteran's February 1968 enlistment examination report, did not reveal any indication of a left knee injury.  His separation examination notes ". . . knee injury, over one year ago, no problem at present."

In this regard, the Board notes that pursuant to 38 U.S.C.A. § 1111, "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination."  Thus, because no left knee condition was noted upon entry into service, the Veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.
Here, while it may be argued that a left knee disability clearly preexisted the Veteran's service, because he sought treatment for the knee while in service, the Board cannot find that there is clear and unmistakable evidence that it was not aggravated by service.  As such, the Veteran is presumed to have been sound when he entered service.  

A February 1969 STR documents the Veteran presented with complaints of left knee pain and a total duration of such pain for the past six months.  He reported that he injured his knee in a motorcycle accident.  He was prescribed a knee support and bandage of the left knee.  

An April 1969 STR shows the Veteran presented with left knee pain.  The clinician prescribed no physical training for one week and referred the Veteran to orthopedics for consultation.

An August 1969 STR reflects that the Veteran complained of medial pain and symptoms suggestive of locking at times.  Examination revealed medial joint margin tenderness and possible anterior drawer sign.  The diagnosis was locking and pain of the left knee and the Veteran was again referred for orthopedic consultation.

A June 1970 STR reflects the Veteran that the Veteran injured his left knee in a motorcycle accident prior to service entry and complained of a tender patella.  

A November STR reflects the Veteran presented with pain and aching of the left knee while standing.  The report also notes that the injury was due to a motorcycle accident.  

A subsequent November 1970 STR reflects the Veteran was evaluated for complaints of intermittent aching of the left knee, especially during damp weather.  The examiner noted slight patellofemoral crepitus and tenderness suggesting mild traumatic chondromalacia.  A provisional diagnosis was noted as "probable osteoarthritis" of the left knee.  

In May 2013, the Veteran was afforded a VA examination to evaluate his left knee disability.  He endorsed symptoms of constant daily pain, which he described as "fire like" extending from the anterior knee to mid shin, associated with swelling.  He also stated the left knee injury occurred one to one and half months prior to active military service and that he first sought medical treatment during service.  He also reported that his left knee pain had progressively worsened over the years since service discharge.  The VA examiner diagnosed residual left knee degenerative joint disease with left knee ACL tear, meniscal tears, status-post open repair, and left knee mild traumatic chondromalacia without residuals.  The examiner concluded that:

[t]he Veteran's left knee condition of Mild Traumatic Chondromalacia, left ACL tear [status-post] open repair (1990) [with] DJD is less likely than not incurred by or caused by an event, injury or illness occurring in service.  There is no evidence on enlistment or separation evaluations of left knee condition of traumatic chondromalacia.  No evidence in STR of chondromalacia on x-ray.  There is no evidence of continuity of care for left knee chondromalacia in the years proximal to military service.  There is no evidence on enlistment or separation evaluations of left knee condition or disability of Left Knee ACL tear [status-post] open repair [with] DJD.  There is no evidence of chronicity of left knee condition of Left Knee ACL tear [status-post] open repair [with] DJD in STR.  There is no continuity of care for a Left Knee ACL tear [status-post] repair [with] DJD in the years proximal to military service.  No pathology to support mild traumatic chondromalacia causes ACL tear [with] DJD.

In correspondence dated February 2014, Dr. J.M.D., a private clinician, confirmed the Veteran's diagnosis of left knee anterior cruciate ligament insufficiency.  The clinician stated that the Veteran was injured in a motorcycle accident shortly after being drafted into active military service and that he subsequently went to basic training where he had frequent problems with his knees.  Dr. J.M.D. stated that the Veteran was examined several times during service and not found to have any instability of the left knee but has always had pain.  In 1990 after developing osteoarthritis the Veteran underwent ACL reconstruction and was improved after surgery but still had pain in the left knee.  The clinician also acknowledged the May 2013 VA medical opinion that determined the Veteran's current left knee problems are unrelated to his active military service because the injury occurred before active service.  Dr. J.M.D. opined that "it is as likely as not [the Veteran's] current complaints are a direct result of his military service which aggravated the preexisting torn ACL."  He based the opinion on review of the Veteran's STRs, finding that his "pre-induction and induction physical revealed no abnormalities with regard to his knees.  The military accepted him as physically fit for military service."  Additionally, the clinician examined the Veteran, considered his reported history, and described the relevant symptomatology related to the disability on appeal, concluding that "[t]he Veteran's knees were not normal when he was in the military.  They were unstable as a result of the old ACL tear and whether or not they were unstable he had progressive pain and difficulty with the knee throughout his tour of duty.  His military service, then, aggravated the preexisting condition."  See February 2014 Treatment Record from Dauphin Orthopedics.

As noted above, the May 2013 VA examiner and Dr. J.M.D. arrived at different conclusions as to the diagnosis of the Veteran's left knee disability.  The Board has considered the Veteran's statements noted during the May 2013 VA examination and the treatment record from Dauphin Orthopedics.  The statements describe symptoms of the Veteran's left knee disability, particularly the onset of such symptoms, his continuity of pain and instability since service to the present.  They are consistent with the observations and the Veteran's reports noted on his STRs.  The Veteran's statements and the opinion provided by Dr. J.M.D. are credible evidence that the Veteran's disability was both preexisting and aggravated by service, and also medical evidence of a causal nexus between in-service aggravation and the current disability.

The Board acknowledges that in the May 2013 VA examination report the examiner found it less likely than not that the Veteran's left knee disability was etiologically linked to military service.  However, the Board finds that this medical opinion did not give due consideration to the Veteran's competent account of the onset of relevant symptoms in service and their continuity thereafter.  Crucially, the Board notes that the VA examiner's opinion based on the lack of treatment in service and in the aftermath of separation from service is less probative than the Veteran's credible statements of record and the February 2014 medical opinion.  The Board finds that the May 2013 VA examiner failed to properly address the Veteran's statements and provided an opinion almost exclusively based on the lack of treatment during service and upon service discharge.  Finally, to the extent that the examiner was opining that the condition was simply unrelated to service, not because it preexisted service, the examiner's statement does not address the probability in terms of likelihood as to whether the Veteran's left knee disability is etiologically related to his service.   Based on the foregoing, the Board finds that this opinion is not highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the Veteran's statements of record and the February 2014 opinion of Dr. J.M.D. when considered in conjunction with in-service treatment reports is considered probative evidence in support of a finding that he has a current disability related to his period of active service.

The Board is cognizant that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Consequently, and given that the Veteran is diagnosed with a left knee disability and that he has credibly reported that the symptoms of his left knee disability began in service and have continued to the present, the Board finds that it is as likely as not that the Veteran's currently diagnosed left knee disability is traceable to his period of active service.  With resolution of reasonable doubt in the Veteran's favor, service connection for a left knee disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

As new and material evidence has been received, the previously denied claim of service connection for a left knee disability is reopened

Service connection for left knee ACL insufficiency is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


